DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP I in the reply filed on 05/02/2022 is acknowledged. Claims 15-20 have been withdrawn from further consideration and claims 1-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulm (US PGPub 2019/0110805).
Regarding Claim 1, Ulm teaches a system for endovascularly sealing a perforation of a blood vessel, the system comprising: 
a seal (1042; Figure 120A-122; Paragraph 0918) configured to radially expand from a constricted configuration to an expanded configuration (Paragraph 0918), wherein the seal is biased to expand to the expanded configuration, and wherein the seal includes (i) a covered region (1048) including a blood-impermeable cover (1210; Figure 120A-122; Paragraph 0918) and (ii) an uncovered region (1214 and 1216 in Figure 120B) that is located axially adjacent the covered region and does not include the blood-impermeable cover (see Figures 120A-122); and 
a cylindrical sheath (1074) disposed about the seal in the constricted configuration and configured to slide axially along an outer surface of the seal to enable the seal to expand from the constricted configuration to the expanded configuration (as best seen in Figures 98-101; see Paragraph 0902); 
wherein the cover (1042) is configured to seal the perforation and the uncovered region is configured to enable distal blood flow through the seal when the cylindrical sheath has been slid axially to enable the seal to assume the expanded configuration (see Figure 121; Paragraph 0918).
Regarding Claim 2, Ulm teaches the system of claim 1, wherein the seal includes a basket of a memory material configured to bend and return to original shape (Paragraph 0917-0918).
Regarding Claim 3, Ulm teaches the system of claim 2, wherein the memory material is formed in a weave, mesh, or web configured to enable blood to flow distally through gaps in the basket (Paragraph 0887-0888 and 0909).
Regarding Claim 4, Ulm teaches the system of claim 1, wherein the uncovered region is a first uncovered region (1212) located distally relative to the covered region, and the seal includes a second uncovered region (the rest of the area proximal to 1048 in Figure 121) located proximal relative to the covered region.
Regarding Claim 5, Ulm teaches the system of claim 4, wherein when the seal is in the expanded configuration, the first and second uncovered regions taper radially inwardly away from the covered region (see Figures 121).
Regarding Claim 6, Ulm teaches the system, of claim 5, wherein the first uncovered region tapers radially inwardly toward a distal end of the seal, and the second uncovered region tapers radially inwardly toward a proximal end of the seal, wherein the distal end and proximal end are smaller in diameter than the sheath when in the expanded and constricted configurations, and wherein the covered region is larger in diameter than the sheath when in the expanded configuration and smaller in diameter than the sheath when in the constricted configuration (see Figure 121).
Regarding Claim 7, Ulm teaches the system of claim 6, wherein the distal end and proximal end are hollow and configured to endovascularly track along a guidewire (1016; Figure 121).
Regarding Claim 8, Ulm teaches the system of claim 1, wherein the cover comprises at least one of polytetrafluoroethylene (PTFE), polyethylene terephthalate (PET), or Dacron (Paragraph 0917).
Regarding Claim 9, Ulm teaches a seal for sealing a perforation of a blood vessel, the seal comprising: 
a basket (1042) configured to radially expand to an expanded configuration and radially constrict to a constricted configuration, the basket (1042) including a first uncovered region (1212; Figure 121; Paragraph 0918), a second uncovered region (1090), and a covered region (1210) located axially between the first and second uncovered regions (see Figure 121); and 
a blood-impermeable cover (1210) covering the covered region of the basket and located radially outward of at least a portion of the first and second uncovered regions when the basket is in the expanded configuration (see Figure 121); 
wherein when the basket is in the expanded configuration, the cover is configured to seal the perforation and the basket is configured to enable distal blood flow therethrough (Figure 121; Paragraph 0917-0918).
Regarding Claim 10, Ulm teaches the seal of claim 9, further comprising a sheath (1074) disposed about the basket and configured to maintain the basket in the constricted configuration, wherein the sheath is configured to slide axially along an outer surface of the basket to enable the basket to expand from the constricted configuration to the expanded configuration (as best seen in Figures 98-101; see Paragraph 0902).
Regarding Claim 11, Ulm teaches the seal of claim 9, wherein, when the basket is in the expanded configuration, the first uncovered region (1212) tapers radially inwardly toward a distal end of the basket and the second uncovered region (1090) tapers radially inwardly toward a proximal end of the basket (see Figure 121).
Regarding Claim 12, Ulm teaches the seal of claim 11, wherein the distal end (1060) is axially moveable relative to the proximal end (1038) to transition the basket between the expanded configuration and the constricted configuration (Figure 121).
Regarding Claim 13, Ulm teaches the seal of claim 11, wherein the distal end and the proximal end of the basket have a fixed diameter (see Paragraph 0880 in which the ends junctions are formed into tubes), and the covered region (1210) has an expandable diameter.
Regarding Claim 14, Ulm teaches the seal of claim 9, wherein the basket is made of a memory material configured to bend and return to original shape (see Paragraph 0918).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771